Corrected Opinion issued November 7, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-17-00617-CR
                            ———————————
            IN RE RONALD CHARLES WASHINGTON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                  CORRECTED MEMORANDUM OPINION

      Relator Ronald Charles Washington was convicted of aggravated assault of a

family member using a deadly weapon, and his conviction was affirmed on direct appeal

over two years ago. See Washington v. State, No. 01–13–00369–CR, 2014 WL
4658476 (Tex. App.—Houston [1st Dist.] Sept. 18, 2014, no pet.). He has filed a
petition for writ of mandamus to compel the trial court to rule on motions he claims
                                *
to have filed in January 2017.

          Washington claims he filed unidentified motions in January 2017 and

    the district court has not responded. He claims he contacted the court clerk who

    allegedly told him the case had been closed. Washington does not state what

    motions were filed and includes no record.

         Washington has not established his right to mandamus relief because he has

not provided an adequate record. See TEX. R. APP. P. 52.7(a) (relator must include

copy of every document material to his claim for relief that was filed in trial court);

TEX. R. APP. P. 52.3(k)(1)(A) (appendix must include copy of order or other

document showing matter complained of).

         We deny the petition. Any pending motions are dismissed as moot.



                                    PER CURIAM

Panel consists of Justices Higley, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




*
         The underlying case, The State of Texas v. Ronald Charles Washington,
         cause number 1357621, was tried in the 178th District Court of Harris County,
         Texas. The Honorable Kelli Johnson is the current presiding judge of the trial
         court.

                                            2